DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 9, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0124943 to Nakamura et al. (Nakamura) in view of US Patent No. 9,517,298 to Banik.



    PNG
    media_image1.png
    833
    383
    media_image1.png
    Greyscale


Regarding claim 2, the modified Nakamura further teaches the streamlined profile designed in shape of a beak or pointed cone (Banik, Fig 5).
Regarding claim 3, the modified Nakamura further discloses the sleeve approximately cylindrical cross section and streamlined profiled flattened off and in the shape of beak or cone (Banik, Fig 5).


Regarding claim 7, Nakamura further teaches outer packaging can be peeled open on the end with the seal (Nakamura, Fig 3c).
Regarding claim 9, Nakamura further discloses outer packaging comprising two ends sealed (8a, 8b), wherein outer packaging can be peeled open.
Regarding claim 12, the modified Nakamura further teaches flat end being mirror symmetrical to longitudinal center axis of the sleeve (Banik, Fig 5).
Regarding claim 13, the modified Nakamura teaches the packaging of claim 1 but does not teach flat end asymmetrical with longitudinal center axis.  However, it would have been obvious to one of ordinary skill in the art to change the shape of flat end such that is was asymmetrical instead of symmetrical to facilitate packaging since it has been held that configuration of a claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed package was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 14-15, the modified Nakamura teaches the packaging of claim 1 but does not teach the dimensions of the sleeve as recited.  However, it would have been obvious to one of ordinary skill in the art to change the dimensions or diameter of the sleeve to that as recited to adapt for the size of the contents since it has been held that limitations relating to size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, the modified Nakamura further teaches flat end (112, 108, Banik) comprising linear longitudinal extend (Fig 5).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 18, modified Nakamura further teaches inner space of sleeve (col 2, ll. 5-10, Banik) to be sterile.
Regarding claim 19, Nakamura further discloses negative pressure of outer packaging form a vacuum intermediate space that is sterile (€0022, Nakamura).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Banik and US 2012/0061274 to Tumminello et al. (Tumminello).
Regarding claim 5, the modified Nakamura teaches the packaging of claim 1 but does not teach the sleeve parts connectable to one another in sealing fashion with a screw connection.  However, Tumminello discloses sleeve (100) where the parts are connectable with a screw connection (€0015).  It would have been obvious to one of ordinary skill in the art to connect the sleeve parts of the modified Nakamura with a screw connection to facilitate attachment since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Banik and US 2016/0368679 to Roesler.
Regarding claim 6, the modified Nakamura teaches the packaging of claim 1 but does not teach the sleeve parts connectable to one another in sealing fashion with sliding connection.  However, Roesler discloses sleeve (Fig 1) where the parts are connectable with a sliding connection (4).  It would have been obvious to one of ordinary skill in the art to connect the sleeve parts of the modified Nakamura with a sldiing connection to facilitate attachment since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Claim 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Banik and US Patent No. 7,040,485 to Gupta.
Regarding claim 8, 10, the modified Nakamura teaches the packaging of claim 7, 9 but does not teach seam (16c) to be V shape.  However, Gupta discloses outer packaging (Fig 7) with a V-shape seam (112).  One of ordinary skill in the art would have found it obvious to change the shape of the Nakamura seam to be V shape as suggested by Gupta in order to facilitate sealing and formation of interior shape.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. Applicant argues that the combined references of Nakamura and Banik does not teach the claimed subject matter. In particular, applicant refers to Figs 1b and 1c and states that the medical object is only looslely contained in the packaging and thus is able to freely move therein.  However, the medical object of Nakamura is placed within the inner package and the inner package would not freely move within the .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Banik discloses a packaging sleeve for a medical device.  Substituting the inner packaging sleeve of Nakamura with the sleeve as taught by Banik would have been obvious to one of ordinary skill in the art if one wanted to package the sleeve of Banik and facilitate sterilization of the sleeve.  Applicant argues that substituting the sleeve of Nakamura with that of Banik would not result in a form fitting manner without formation of wrinkles in the outer .
In response to applicant's argument that the sharp edges of Banik would damage the film-like outer packaging of Nakamura, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues the rejection of claim 5 in that Tumminello does not teach outer package of film sheets nor a streamlined end region in inner package.  However, these features are already taught by Nakamura and Banik.  Tumminello is only used for its teaching of a screw connection to connect two sleeve parts.
Applicant argues the rejection of claim 6 in that Roesler does not teach outer package of film sheets nor a streamlined end region in inner package.  However, these features are already taught by Nakamura and Banik.  Roesler is only used for its teaching of a sliding connection to connect two sleeve parts.
Applicant argues the rejection of claims 8 and 10 in the Gupta does not teach inner packaging having a streamline profile and argues that Gupta teaches a gas permeable package.  However, the streamlined profile is already taught by Banik.  Gupta is only used for its teaching of providing a V-shape seam to the outer packaging.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.